Name: 81/1003/EEC: Council Decision of 7 December 1981 appointing an alternate of the Advisory Committee on the Training of Dental Practitioners
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-19

 Avis juridique important|31981D100381/1003/EEC: Council Decision of 7 December 1981 appointing an alternate of the Advisory Committee on the Training of Dental Practitioners Official Journal L 364 , 19/12/1981 P. 0034****( 1 ) OJ NO L 233 , 24 . 8 . 1978 , P . 15 . ( 2 ) OJ NO L 93 , 10 . 4 . 1980 , P . 22 . COUNCIL DECISION OF 7 DECEMBER 1981 APPOINTING AN ALTERNATE OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 81/1003/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 78/688/EEC OF 25 JULY 1978 SETTING UP AN ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 80/376/EEC ( 2 ) THE COUNCIL APPOINTED MRS JETTE MERSING AS AN ALTERNATE FOR THE PERIOD ENDING ON 25 MARCH 1983 ; WHEREAS ON 19 NOVEMBER 1981 THE DANISH GOVERNMENT NOMINATED MR POUL TOFTEGAARD AS A REPLACEMENT FOR MRS JETTE MERSING , ALTERNATE OF THE ABOVEMENTIONED COMMITTEE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR POUL TOFTEGAARD IS HEREBY APPOINTED AN ALTERNATE OF THE ADVISORY COMMITTEE ON THE TRAINING OF DENTAL PRACTITIONERS IN PLACE OF MRS JETTE MERSING FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 25 MARCH 1983 . DONE AT BRUSSELS , 7 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT CARRINGTON